Case 1:20-cv-01174-PLM-PJG ECF No. 6-6, PageID.284 Filed 12/07/20 Page 1 of 2




                   EXHIBIT E
11/27/2020   Case 1:20-cv-01174-PLM-PJG    ECF
                                      Michigan     No.
                                               State   6-6, 4PageID.285
                                                     COVID-19:                     Filedtest12/07/20
                                                               athletes, 1 staff member      positive Page 2 of 2




 SPARTANS


Michigan State athletics COVID-19
numbers: 4 athletes, 1 staff member test
positive
Chris Solari Detroit Free Press
Published 2:33 p.m. ET Nov. 27, 2020         Updated 3:01 p.m. ET Nov. 27, 2020


Michigan State’s athletic program had four positive COVID-19 test results among 33 athletes
and one of seven staff members infected between Nov. 20 and Wednesday, according to
numbers released Friday by the athletic department.

The previous week, four of 59 athletes and one of 27 staff members tested positive.

[ Mel Tucker: We assume risks, make sacrifices to play ]

MSU has conducted at least 3,142 COVID-19 clinical PCR tests on athletes and staff members
since June. There have been 171 positive results among at least 2,652 tests on Spartan
athletes and 13 COVID cases among more than 490 tests among staff members.

Individuals who tested positive and remain in isolation will undergo daily check-ins with
athletic training staff. Additional services will be provided as directed by the medical and
administrative staffs, and further testing and physician follow-up will be required prior to
returning to any level of workouts.

Contact Chris Solari: csolari@freepress.com. Follow him on Twitter @chrissolari. Read
more on the Michigan State Spartans and sign up for our Spartans newsletter.




https://www.freep.com/story/sports/college/michigan-state/spartans/2020/11/27/michigan-state-football-basketball-covid-19-testing/6432802002/   1/1
